SUPPLEMENT NO. 5 DATED NOVEMBER 19, 2008 TO THE PROSPECTUS DATED AUGUST 11, 2008 OF CORNERSTONE CORE PROPERTIES REIT, INC. This document supplements, and should be read in conjunction with, the prospectus of Cornerstone Core Properties REIT, Inc. dated August 11, 2008, as supplemented by prospectus supplement no. 1 dated August 11, 2008, prospectus supplement no. 2 dated August 18, 2008, prospectus supplement no. 3 dated September 22, 2008 and prospectus supplement no. 4dated October 30, 2008.As used herein, the terms “we,” “our” and “us” refer to Cornerstone Core Properties REIT, Inc. and, as required by context, Cornerstone Operating Partnership, L.P., which we refer to as our “Operating Partnership.” Capitalized terms used in this supplement have the same meanings as set forth in the prospectus.The purpose of this supplement is to disclose: · a revision to the liquidity strategy discussed in our prospectus dated August 11, 2008 · an additional risk related to an investment in our shares; · “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as filed in our quarterly report on Form 10-Q for the period ended September 30, 2008; and · our unaudited financial statements and the notes thereto as of and for the quarter ended September 30, 2008. Our Liquidity Strategy In connection with its annual review of our investment policies, our board of directors has considered our current strategy for providing increased liquidity for our stockholders and determined that it is appropriate to expand and clarify ourpotential liquidity alternatives.The following text supplements the discussion of our liquidity strategy on pages 3 and 48 of our prospectus dated August 11, 2008. On or before September 21, 2012, our board of directors will take action to provide enhanced liquidity for our stockholders.The directors will consider various plans to enhance liquidity, including, but not limited to: · modifying our stock repurchase program to increase the number of shares that we can redeem under the program during any given period, and to expand the sources of funding that we can use to redeem shares under the program; · seeking stockholder approval to begin an orderly liquidation of our assets and distribute the available proceeds of such sales to our stockholders; · listing our stock for trading on a national securities exchange; or · seeking stockholder approval of another liquidity event such as a sale of our assets or a merger with another entity. The implementation of one or more of these plans will be at the discretion of our board of directors based upon its consideration of the best interests of our stockholders, however, we currently believe that a modification to our share redemption program is the liquidity option most likely to be implemented on or before September 21, 2012. 1 An Additional Risk to Consider Before Investing Recent disruptions in the financial markets and deteriorating economic conditions could adversely affect the values of our investments and our ongoing results operations. Turmoil in the capital markets has constrained equity and debt capital available for investment in commercial real estate, resulting in fewer buyers seeking to acquire commercial properties and consequent reductions in property values.Furthermore, the current state of the economy and the implications of future potential weakening may negatively impact commercial real estate fundamentals and result in lower occupancy, lower rental rates and declining values in our current portfolio.The current downturn may impact our tenants’ business operations directly, reducing their ability to pay base rent, percentage rent or other charges due to us. Liquidity in the global credit market has been significantly contracted by market disruptions, making it costly to obtain new lines of credit or refinance existing debt, when debt financing is available at all. The occurrence of these events could have the following negative effects on us: · the values of our investments in commercial properties could decrease below the amounts we paid for the investments; and · revenues from our properties could decrease due to lower occupancy rates, reduced rental rates and potential increases in uncollectible receivables; · we may not be able to refinance our existing indebtedness or to obtain additional debt financing on attractive terms. These factors could impair our ability to make distributions to you and decrease the value of your investment in us. Management’s Discussion and Analysis of Financial Condition and Results of Operations as of and for the Period Ended September 30, 2008 The following “Management’s Discussion and Analysis of Financial Condition and Results of Operations” should be read in conjunction with our financial statements and notes thereto contained elsewhere in this supplement. This section contains forward-looking statements, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based.These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements.Forward-looking statements that were true at the time made may ultimately prove to be incorrect or false.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise.All forward-looking statements should be read in light of the risks identified herein and in our prospectus dated August 11, 2008. Overview Cornerstone Core Properties REIT, Inc., a Maryland corporation, was formed on October 22, 2004 under the General Corporation Law of Maryland for the purpose of engaging in the business of investing in and owning commercial real estate.As used in this supplement, “we,” “us” and “our” refer to Cornerstone Core Properties REIT, Inc. and its consolidated subsidiaries except where the context otherwise requires. We have no paid employees and are externally managed by an affiliate, Cornerstone Realty Advisors, LLC, a Delaware limited liability company that was formed on November 30, 2004 (the “advisor”) pursuant to an advisory agreement. 2 Cornerstone Operating Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”) was formed on November 30, 2004.At September 30, 2008, we owned 99.86% general partner interest in the Operating Partnership while the advisor owned a 0.14% limited partnership interest.We anticipate that we will conduct all or a portion of our operations through the Operating Partnership.Our financial statements and the financial statements of the Operating Partnership are consolidated in the accompanying condensed consolidated financial statements.All intercompany accounts and transactions have been eliminated in consolidation. On January 6, 2006, we commenced a public offering of a minimum of 125,000 shares and a maximum of 55,400,000 shares of our common stock, consisting of 44,400,000 shares for sale to the public (the “Primary Offering”) and 11,000,000 shares for sale pursuant to our distribution reinvestment plan (collectively, the “Offering”).We retained Pacific Cornerstone Capital, Inc. (“PCC”), an affiliate of the advisor, to serve as the dealer manager for the Offering.PCC is responsible for marketing our shares being offered pursuant to the Offering. We intend to invest the net proceeds from the Offering primarily in investment real estate including multi-tenant industrial real estate located in major metropolitan markets in the United States. As of September 30, 2008, we raised approximately $137.3 million of gross proceeds from the sale of approximately 17.2 million shares of our common stock and had acquired twelve properties. Critical Accounting Policies There have been no material changes to our critical accounting policies as previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2007, as filed with the SEC. Results of Operations We acquired four properties during 2006, one property in January 2007, one property in April 2007, one property in October 2007, four properties in November 2007 and one property in April 2008.Accordingly, our results of operations for the three and nine months ended September 30, 2008 and September 30, 2007 are not comparable. Our results of operations for the three and nine months ended September 30, 2008 and 2007 are not indicative of those expected in future periods as we expect that rental income, tenant reimbursements, operating expenses, asset management fees, depreciation and amortization will each increase in future periods as a result of anticipated future acquisitions of real estate assets. Three months ended September 30, 2008 and 2007 We owned twelve and six properties during the three months ended September 30, 2008 and 2007, respectively.As a result of the acquisitions, total revenues increased to $3.0 million from $1.4 million, property operating and maintenance expenses, which include bad debt expenses, increased to $751,000 from $335,000, asset management fees increased to $342,000 from $158,000, and depreciation and amortization increased to $948,000 from $329,000 from the comparable 2007 period.General and administrative for the three months ended September 30, 2008 is comparable to the same period of 2007. Interest income decreased to $105,000 from $238,000 for the comparable period of 2007.The decrease is due primarily to lower investment rates on short term investments during the three months ended September 30, 2008.Interest expense decreased to $680,000 from $711,000 for the comparable period of 2007 primarily due to lower debt balance and interest rates on our credit agreement with HSH Nordbank as a result of $25.0 million in principal paydowns during the three months ended September 30, 2008. Nine months ended September 30, 2008 and 2007 We owned twelve and six properties during the nine months ended September 2008 and 2007, respectively.As a result of the acquired properties, total revenues for the nine months ended September 30, 2008 increased to $8.4 million from $3.7 million, property operating and maintenance expenses, which include bad debt expenses, increased to $2.2 million from $891,000, asset management fees increased to $984,000 from $457,000 and depreciation and amortization increased to $2.6 million from $906,000.General and administrative expenses for the nine months 2008 approximated the nine months 2007 amount. 3 Interest income decreased to $221,000 from $508,000 for the comparable nine months of 2007.The decrease is due primarily to lower investment rates on short term investments in 2008 slightly offset by a higher cash balance resulting in more investments during the same period.Interest expense increased to $2.5 million in the first nine months of 2008 from $2.1 million in the comparable period of 2007.The increase is primarily due to loans on six new acquisitions partially offset by lower interest rate charges and repayments on our credit facility agreement with HSH Nordbank. Liquidity and Capital Resources We expect that primary sources of capital over the long term will include net proceeds from the sale of our common stock and net cash flows from operations.We expect that our primary uses of capital will be for property acquisitions, for the payment of tenant improvements and leasing commissions, operating expenses, including interest expense on any outstanding indebtedness, distributions and for the repayment of notes payable. In addition, we will continue to use temporary debt financing to facilitate our acquisitions of properties in anticipation of receipt of offering proceeds. As of September 30, 2008, a total of approximately 17.2 million shares of our common stock had been sold in our Primary Offering for aggregate gross proceeds of approximately $137.3 million.Because we did not raise the maximum offering proceeds of $355.2 million in our initial public offering prior to the previously scheduled September 21, 2007 offering termination date, we have extended the initial offering period. Under no circumstances will the initial offering period be extended beyond June 1, 2009. As of September 30, 2008, we had approximately $19.8 million in cash and cash equivalents on hand and approximately $34.1 million available under our acquisition credit facility with HSH Nordbank.Our liquidity will increase as additional subscriptions are accepted and decrease as net offering proceeds are expended in connection with the acquisition and operation of properties. The credit agreement with HSH Nordbank AG is due to mature on June 30, 2009. We anticipate paying down the existing debt obligation with proceeds raised from our offering or we will exercise the second option to extend the credit agreement upon satisfaction of conditions as defined in the credit agreement. There may be a delay between the sale of our shares and the purchase of properties.During this period, net offering proceeds will be temporarily invested in short-term, liquid investments that could yield lower returns than investments in real estate. Until proceeds from our Offering are invested and generating operating cash flow sufficient to make distributions to stockholders, we intend to pay all or a substantial portion of our distributions from the proceeds of our Offering or from borrowings in anticipation of future cash flow.For the nine months ended September 30, 2008, distributions to stockholders were paid from funds from operations and proceeds of our offering and borrowings in anticipation of future cash flow. As of September 30, 2008, our advisor had incurred $4.2 million of organization and offering costs on our behalf.Of this amount, we have reimbursed $4.1 million to our advisor.Our advisor advances us money for these organization and offering expenses or pays these expenses on our behalf.Our advisor does not charge us interest on these advances.We will repay these advances and reimburse our advisor for expenses paid on our behalf using the gross proceeds of our initial public offering, but in no event will we have any obligation to reimburse our advisor for these costs totaling in excess of 3.5% of the gross proceeds from our primary offering.Our advisor will pay all of our organization and offering expenses described above that are in excess ofthis 3.5% limitation.At September 30, 2008, organization and offering costs incurred by and reimbursed to our advisor are approximately 3% of the gross proceeds of our primary offering.In addition, our advisor will pay all of our organization and offering expenses that, when combined with the sales commissions and dealer manager fees that we incur exceed 13.5% of the gross proceeds from our initial public offering. 4 We will not rely on advances from our advisor to acquire properties but our advisor and its affiliates may loan funds to special purposes entities that may acquire properties on our behalf pending our raising sufficient proceeds from our initial public offering to purchase the properties from the special purpose entity. We will endeavor to repay any temporary acquisition debt financing promptly upon receipt of proceeds in our initial public offering.To the extent sufficient proceeds from our offering are unavailable to repay such debt financing within a reasonable time as determined by our board of directors, we will endeavor to raise additional equity or sell properties to repay such debt so that we will own our properties with no permanent financing.In the event that our initial public offering is not fully sold, our ability to diversify our investments may be diminished.We are not aware of any material trends or uncertainties, favorable or unfavorable, other than national economic conditions affecting real estate generally, which we anticipate may have a material impact on either capital resources or the revenues or income to be derived from the operation of real estate properties. Financial markets have recently experienced unusual volatility and uncertainty.Liquidity has tightened in all financial markets, including the debt and equity markets.Our ability to fund property acquisitions or development projects, as well as our ability to repay or refinance debt maturities could be adversely affected by an inability to secure financing at reasonable terms, if at all.While we currently do not expect any difficulties, it is possible, in these unusual and uncertain times, that our revolving credit agreement with HSH Nordbank could fail to fund a borrowing request.Such an event could adversely affect our ability to access funds from the revolving credit facility when needed. Funds from Operations Funds from operations (“FFO”) is a non-GAAP financial measure that is widely recognized as a measure of REIT operating performance.We compute FFO in accordance with the definition outlined by the National Association of Real Estate Investment Trusts (“NAREIT”).NAREIT defines FFO as net income (loss), computed in accordance with GAAP, excluding extraordinary items, as defined by GAAP, and gains (or losses) from sales of property, plus depreciation and amortization on real estate assets, and after adjustments for unconsolidated partnerships, joint ventures and subsidiaries.Our FFO may not be comparable to FFO reported by other REITs that do not define the term in accordance with the current NAREIT definition or that interpret the current NAREIT definition differently than we do.We believe that FFO is helpful to investors and our management as a measure of operating performance because it excludes depreciation and amortization, gains and losses from property dispositions, and extraordinary items, and as a result, when compared year to year, reflects the impact on operations from trends in occupancy rates, rental rates, operating costs, development activities, general and administrative expenses, and interest costs, which is not immediately apparent from net income.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions, many industry investors and analysts have considered the presentation of operating results for real estate companies that use historical cost accounting alone to be insufficient.As a result, our management believes that the use of FFO, together with the required GAAP presentations, provide a more complete understanding of our performance.Factors that impact FFO include start-up costs, fixed costs, delay in buying assets, lower yields on cash held in accounts pending investment, income from portfolio properties and other portfolio assets, interest rates on acquisition financing and operating expenses.FFO should not be considered as an alternative to net income (loss), as an indication of our performance, nor is it indicative of funds available to fund our cash needs, including our ability to make distributions.Our calculations of FFO for the three and nine months ended September 30, 2008 and 2007 are presented below (in thousands): Three months endedSeptember30, Nine months endedSeptember30, 2008 2007 2008 2007 Net loss $ (66,000 ) $ (330,000 ) $ (968,000 ) $ (1,437,000 ) Real estate assets depreciation and amortization 948,000 329,000 2,620,000 906,000 Funds from operations (FFO) $ 882,000 (1,000 ) 1,652,000 (531,000 ) Weighted average shares outstanding 17,677,146 8,864,022 13,270,335 6,526,076 5 In addition, FFO may be used to fund all or a portion of certain capitalizable items that are excluded from FFO, such as capital expenditures and payments of principal on debt, each of which may impact the amount of cash available for distribution to our stockholders. Some or all of our distributions have been paid from sources other than operating cash flow, such as offering proceeds, cash advanced to us or reimbursements of expenses from our advisor and proceeds from loans including those secured by our assets.Given the uncertainty arising from numerous factors, including both the raising and investing of capital in the current financingenvironment, ultimate FFO performance cannot be predicted with certainty.Currently, we make cash distributions to our stockholders from capital at an annualized rate of 6.0%, based on an $8.00 per share purchase price. These distributions are being paid in anticipation of future cash flow from our investments. Until proceeds from our offering are invested and generating operating cash flow sufficient to make distributions to stockholders, we intend to pay a substantial portion of our distributions from the proceeds of our offering or from borrowings in anticipation of future cash flow, reducing the amount of funds that would otherwise be available for investment. For the nine months ended September 30, 2008, we paid distributions of $4,870,000, $2,384,000 of which were paid from cash flow from operations. The distributions paid in excess of our cash flow from operations were paid using proceeds from our offering. Contractual Obligations The following table reflects our contractual obligations as of September 30, 2008, specifically our obligations under long-term debt agreements and notes receivable: Payment due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Long-Term Debt Obligations (1) $ 45,670,000 $ 16,125,000 $ 22,812,000 $ 440,000 $ 6,293,000 Interest expense related to long term debt (2) $ 4,354,000 $ 2,233,000 $ 958,000 $ 769,000 $ 394,000 Note receivable (3) $ 2,100,000 $ 2,100,000 $ - $ - $ - (1)This represents the sum of credit agreement with HSH Nordbank, AG, Wachovia Bank National Association and Transamerica Life Insurance Company. (2)Interest expenses related to the credit agreement with HSH Nordbank, AG and loan agreement with Wachovia Bank National Association are calculated based on the loan balances outstanding at September 30, 2008, one month LIBOR at September 30, 2008 plus appropriate margin ranging from 1.15% and 1.40%.Interest expenses related to loan agreement with Transamerica Life Insurance Company is based on a fixed rate of 5.89% per annum. (3)We have committed to funding $5.0 million to entities that are parties to an alliance with the managing member of our advisor.As of September 30, 2008, we have funded approximately $2.9 million. 6 INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as ofSeptember 30, 2008 and December 31, 2007 (unaudited) F-2 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2008 and September 30, 2007 (unaudited) F-3 Condensed Consolidated Statement of Stockholder’s Equity for the Nine Months ended September 30, 2008 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2008 and September 30, 2007 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-6 F-1 Index CORNERSTONE CORE PROPERTIES REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September30, 2008 December31, 2007 ASSETS Cash and cash equivalents $ 19,792,000 $ 6,648,000 Investments in real estate: Land 39,087,000 36,762,000 Buildings and improvements, net 92,951,000 81,441,000 Intangible lease assets, net 2,327,000 2,791,000 134,365,000 120,994,000 Notes receivable 2,875,000 — Deferred acquisition costs and deposits 43,000 633,000 Deferred financing costs, net 283,000 412,000 Tenant and other receivables, net 774,000 540,000 Other assets, net 461,000 695,000 Total assets $ 158,593,000 $ 129,922,000 LIABILITIES, MINORITY INTERESTS AND STOCKHOLDERS’ EQUITY Liabilities: Notes payable $ 45,670,000 $ 65,699,000 Accounts payable and accrued liabilities 679,000 1,062,000 Payable to related parties 180,000 899,000 Prepaid rent and security deposits 887,000 766,000 Property taxes payable 803,000 126,000 Intangible lease liability, net 463,000 446,000 Distributions payable 743,000 367,000 Total liabilities 49,425,000 69,365,000 Minority interests 154,000 309,000 Commitments and contingencies (Note 10) Stockholders’ equity : Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares were issued or outstanding at September 30, 2008 and December 31, 2007 — — Common stock, $0.001 par value; 290,000,000 shares authorized; 19,160,496 and 9,908,551 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 19,000 10,000 Additional paid-in capital 113,964,000 64,239,000 Accumulated deficit (4,969,000 ) (4,001,000 ) Total stockholders’ equity 109,014,000 60,248,000 Total liabilities, minority interests and stockholders’ equity $ 158,593,000 $ 129,922,000 The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-2 Index CORNERSTONE CORE PROPERTIES REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, Nine Months Ended September30, 2008 2007 2008 2007 Revenues Rental revenues $ 2,321,000 $ 1,071,000 $ 6,687,000 $ 3,011,000 Tenant reimbursements and other income 570,000 305,000 1,675,000 671,000 Interest income from notes receivable 61,000 - 86,000 - 2,952,000 1,376,000 8,448,000 3,682,000 Expenses Property operating and maintenance 751,000 335,000 2,202,000 891,000 General and administrative 402,000 411,000 1,331,000 1,265,000 Asset management fees 342,000 158,000 984,000 457,000 Depreciation and amortization 948,000 329,000 2,620,000 906,000 2,443,000 1,233,000 7,137,000 3,519,000 Operating income 509,000 143,000 1,311,000 163,000 Interest income 105,000 238,000 221,000 508,000 Interest expense (680,000 ) (711,000 ) (2,496,000 ) (2,109,000 ) Loss before minority interests (66,000 ) (330,000 ) (964,000 ) (1,438,000 ) Minority interests - - 4,000 (1,000 ) Net loss $ (66,000 ) $ (330,000 ) $ (968,000 ) $ (1,437,000 ) Net loss per share – basic and diluted $ (0.00 ) $ (0.04 ) $ (0.07 ) $ (0.22 ) Weighted average number of common shares 17,677,146 8,864,022 13,270,335 6,526,076 The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-3 Index CORNERSTONE CORE PROPERTIES REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2008 (Unaudited) Common Stock Number of Shares Common Stock Par Value Additional Paid-In Capital Accumulated Deficit Total Balance - December 31, 2007 9,908,551 $ 10,000 $ 64,239,000 $ (4,001,000 ) $ 60,248,000 Issuance of common stock 7,816,096 8,000 62,379,000 — 62,387,000 Redeemed shares (159,292 ) — (1,182,000 ) — (1,182,000 ) Offering costs — — (6,601,000 ) — (6,601,000 ) Special stock dividend declared and issued 1,595,141 1,000 (1,000 ) - - Dividends declared — — (4,870,000 ) — (4,870,000 ) Net loss — — — (968,000 ) (968,000 ) Balance – September 30, 2008 19,160,496 $ 19,000 $ 113,964,000 $ (4,969,000 ) $ 109,014,000 The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-4 Index CORNERSTONE CORE PROPERTIES REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September30, 2008 2007 Cash flows from operating activities Net loss $ (968,000 ) $ (1,437,000 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of deferred financing costs 371,000 361,000 Depreciation and amortization 2,620,000 906,000 Straight-line rents and amortization of acquired above (below) market leases (293,000 ) 89,000 Minority interest (1,000 ) (1,000 ) Provisions for bad debt 171,000 — Change in operating assets and liabilities: Tenant and other receivables (37,000 ) (307,000 ) Other assets 210,000 (143,000 ) Payable and accrued liabilities 337,000 532,000 Prepaid rents and security deposits — 13,000 Payable to related parties (26,000 ) (517,000 ) Net cash provided by (used in) operating activities 2,384,000 (504,000 ) Cash flows from investing activities Real estate acquisition costs and deposits (8,087,000 ) (27,118,000 ) Escrow refund (deposits) 150,000 (9,962,000 ) Notes receivable (2,875,000 ) — Net cash used in investing activities (10,812,000 ) (37,080,000 ) Cash flows from financing activities Issuance of common stock 59,638,000 33,872,000 Redeemed shares (1,182,000 ) (110,000 ) Proceeds from notes payable — 13,740,000 Repayment of notes payable (27,404,000 ) — Offering costs (7,294,000 ) (4,488,000 ) Minority interest (145,000 ) 145,000 Other receivables — 211,000 Distributions paid to stockholders (1,787,000 ) (872,000 ) Distributions paid to minority interest (12,000 ) (9,000 ) Deferred financing costs (242,000 ) (63,000 ) Net cash provided by financing activities 21,572,000 42,426,000 Net increase in cash and cash equivalents 13,144,000 4,842,000 Cash and cash equivalents - beginning of period 6,648,000 11,041,000 Cash and cash equivalents - end of period $ 19,792,000 $ 15,883,000 Supplemental disclosure of cash flow information: Cash paid for interest $ 2,419,000 $ 1,556,000 Supplemental disclosure of non-cash financing and investing activities: Distribution declared not paid $ 743,000 $ 308,000 Receivable from transfer agent $ 45,000 — Distribution reinvested $ 2,704,000 $ 1,123,000 Payable to related parties $ 126,000 $ 814,000 Security deposits and other liabilities assumed upon acquisition of real estate $ 127,000 $ 145,000 Accrued real estate addition $ 6,000 $ — Assumption of loan in connection with property acquisition $ 7,375,000 $ — The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-5 Index CORNERSTONE CORE PROPERTIES REIT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 UNAUDITED 1. Organization Cornerstone Core Properties REIT, Inc., a Maryland corporation, was formed on October 22, 2004 under the General Corporation Law of Maryland for the purpose of engaging in the business of investing in and owning commercial real estate.As used in these notes, “we,” “us” and “our” refer to Cornerstone Core Properties REIT, Inc. and its consolidated subsidiaries except where the context otherwise requires. Subject to certain restrictions and limitations, our business is managed by an affiliate, Cornerstone Realty Advisors, LLC, a Delaware limited liability company that was formed on November 30, 2004 (the “advisor”) pursuant to an advisory agreement. Cornerstone Operating Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”) was formed on November 30, 2004.At September 30, 2008, we owned 99.86% general partner interest in the Operating Partnership while the advisor owned a 0.14% limited partnership interest.We anticipate that we will conduct all or a portion of our operations through the Operating Partnership.Our financial statements and the financial statements of the Operating Partnership are consolidated in the accompanying condensed consolidated financial statements.All intercompany accounts and transactions have been eliminated in consolidation. 2. Public Offering On January 6, 2006, we commenced a public offering of a minimum of 125,000 shares and a maximum of 55,400,000 shares of our common stock, consisting of 44,400,000 shares for sale to the public (the “Primary Offering”) and 11,000,000 shares for sale pursuant to our distribution reinvestment plan (collectively, the “Offering”).We retained Pacific Cornerstone Capital, Inc. (“PCC”), an affiliate of the advisor, to serve as the dealer manager for the Offering.PCC is responsible for marketing our shares being offered pursuant to the Offering. We intend to invest the net proceeds from the Offering primarily in investment real estate including multi-tenant industrial real estate located in major metropolitan markets in the United States.As of September 30, 2008, a total of approximately 17.2 million shares of our common stock had been sold under the
